Citation Nr: 1114450	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for spondylosis of the cervical spine.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for spondylosis of the cervical spine and degenerative joint disease of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has lumbar and cervical spine disabilities as a result of his military service.  His service treatment reports show that he was seen in service for complaints of neck pain and back pain.  No chronic disabilities of either the cervical or lumbar spine were noted upon discharge.  

His current medical records show that he has been diagnosed with scoliosis and degenerative osteoarthritic changes of the lumbar spine, status post microdiscectomy and cervical spondylosis.  He was provided a VA examination in May 2007, which confirmed the presence of these disabilities.  However, the examiner did not provide an opinion on the relationship between the currently diagnosed disabilities and the Veteran's military service.  The file was returned to him in November 2007 so that the requested opinions could be provided.  Nevertheless, opinions were still not included in the addendum report.  

Although the VA examination report reflects that the examiner reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, he did not provide the requested opinions.  Consequently, the Board finds that a remand is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be denied.  

Ongoing medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his cervical and lumbar spine disabilities since April 2009.  After securing the necessary release, the RO should obtain these records.  

2.  The Veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review before the examination.  All studies or tests deemed necessary should be conducted.  After a thorough evaluation and review of the record, including the service treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed cervical and lumbar spine disabilities are causally related to his military service.  The opinions should be fully supported with appropriate reasons and bases.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims for entitlement to service connection for spondylosis of the cervical spine and degenerative joint disease of the lumbar spine.  If either benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

